DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments in the Amendment filed November 27, 2020 (herein “Amendment”) have been fully considered but they are not persuasive. In the Amendment, the independent claims are amended to further clarify the “change in a sensitivity of detection,” to now include “an increase in a sensitivity of detection,” and “wherein the increased sensitivity of detection is greater than a sensitivity of detection of the one or more keywords before the output of the audio signal.” Applicant then sets forth on page 7 of the Amendment that secondary reference Fu does not teach the newly amended limitations since Fu teaches that the sensitivity level that Fu is increased to is at the same level as before reception of the first wakeword, and thus not “greater than a sensitivity of detection ... before the output of the audio signal.”
However, Fu does teach that the increase in sensitivity level does not happen all at once, and can happen incrementally (in some type of curve, for example a step curve as shown in fig. 3, reference 310). Moreover, Fu teaches that the sensitivity level increases from a second lower wakeword detection sensitivity to a higher one during a period of time, where the transition from second to higher first level is used when the device will receive audio corresponding to a subsequent wakeword (so before output of the audio signal containing the subsequent wakeword). Therefore, the transition is to a 
Regarding the new claims 35-37, Fu also teaches these limitations as well since the second lower wakeword detection sensitivity of Fu is a “low setting”, and the level realized by the transition for the subsequent wakeword is a higher value, thus a “high setting,” as set forth in more detail below in the substance of the rejection of the new claims.
Therefore, while all of Applicants arguments and amendments have been fully considered, they are not persuasive and the rejection against the claims under the combination of Meyers and Fu is maintained in the present action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 12, and 21-26, 28, 30-32, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al., (US 9,691,378, herein “Meyers”) in view of Fu et al., (US 10,510,340 B1, herein “Fu”).
Regarding claim 1, Meyers teaches a method comprising (Meyers fig. 3, col. 13, lines 19-21, process for determining portions of audio input data to ignore): 
causing output, by a device, of an audio signal (Meyers fig. 2, col. 13, lines 22-30, audio data representing speech (audio signal) representing a response 12 is received by voice activated electronic device 10 via a return file 8, and then played (output) through speakers 210 which are part of device 10); 
determining that an audio input received via the device comprises the one or more keywords and a voice command (Meyers col. 19, lines 4-32, and col. 19, line 57 – col. 20, line 10, electronic device monitors audio input data for occurrences of the wakeword and if the wakeword occurs outside of the modified time window, then audio input data that occurs after the wakeword is processed, the processing including analysis to determine a response, thus in that process, determining the command that is satisfied by the response); and 
causing, based on the determining that the audio input comprises the one or more keywords, the device to perform an action associated with the voice command (Meyers col. 15, line 67 – col. 16, line 3, and col. 19, line 57 – col. 20, line 10, fig. 7A, if the wakeword is detected outside of the modified window (during which a false wakeword audio is expected to occur), then the wakeword is not ignored, and the portion 40 that occurs after the wakeword (this portion being the voice command) is analyzed and a response is generated for it (perform an action)).
While Meyers teaches that detection of keywords in the output audio signal can be turned off for a period of time, Meyers does not explicitly teach causing, based on and during the output of the audio signal, an increase in a sensitivity of detection, via the device, of one or more keywords, wherein the increased sensitivity of detection is greater than a sensitivity of detection of the one or more keywords before the output of the audio signal.
Fu teaches causing, based on and during the output of the audio signal, an increase in a sensitivity of detection, via the device, of one or more keywords (Fu fig. 3, col. 13, lines 10-24, and col. 6, lines 4-29, upon commencing use of a second lower wake-word detection sensitivity, the sensitivity changes by increasing back to a high sensitivity over a period of time, which can include a step-wise multi-level transition, where use of a second lower wake-work detection sensitivity is caused by, for example, music output from an earlier request for music, and where the future point in time is when it is anticipated that a user will request a change in volume of the music (thus also during the output of the music audio signal)), wherein the increased sensitivity of detection is greater than a sensitivity of detection of the one or more keywords before the output of the audio signal (Fu col. 6, lines 15-55, at the time that the second wakeword detection sensitivity is being used (which is used because of an expectation of a keyword being forthcoming – thus based on), the second sensitivity is used because of an expectation (thus before output of the audio signal) that a subsequent keyword will be in received audio (audio signal), then a transition to a higher sensitivity level is made after a time period due to a decreased expectation of a subsequent wakeword, therefore, as there is still an expectation, the output of the audio signal is in progress (thus during), and the transition takes place).
Therefore, taking the teachings of Meyers and Fu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system and method of selectively ignoring an occurrence of a wakeword within audio input data as disclosed in Meyers with the changing of wake-word detection sensitivity as disclosed in Fu at least because doing so would allow for a system to be more sensitive to wakeword initiated utterances that follow one another in a short time period than may be possible using a single, continuous higher wakeword detection sensitivity (Fu col. 2, lines 60-64).
Regarding claim 2, Meyers teaches further comprising: determining that the received audio signal comprises the one or more keywords (Meyers col. 13, lines 35-47, each word within the response 12 is compared to a pre-set wakeword (keyword) to see if there is a match, and if a wakeword is included in the response 12 a positive match is identified (determining)); and
Meyers col. 15, lines 4-12 and 31-42, in response to determining that the wakeword is detected within a time window in which the audio signal is calculated to be output from a speaker, and detected subsequently by an input microphone, wakeword detection is disabled during the modified time window for signals captured by the microphone (audio input), where col. 13, lines 48-57 teaches the time window is calculated (determined time period)). 
Regarding claim 3, Meyers teaches receiving, during the time period, an other audio input comprising one or more keywords (Meyers col. 14, line 61 – col. 15, line 17, microphone monitors audio input data (receiving) for occurrences of the wakeword within the time window (determined time period), where col. 14, line 61 – col. 15, line 15, and col. 13, line 64 – col. 14, teach that the wakeword from the response 12 which is played through speaker 210 and becomes audio data output through speaker 210 is detected by a wakeword detection module as being within audio input data input from the microphone); and 
causing the device not to process the other audio input (Meyers col. 15, lines 31-39, and 47-50, if wakeword is detected within the time window, the voice activated electronic device ignores that portion of the audio input data including the wakeword, the ignoring meaning not to analyze that portion of the audio input data (not to process)).
Regarding claims 5 and 25, Meyers teaches wherein the other audio input comprises feedback of the audio signal during the output of the audio signal via the Meyers col. 14, line 61 – col. 15, line 15, and col. 13, line 64 – col. 14, the wakeword from the response 12 which is played through speaker 210 and becomes audio data output through speaker 210 is detected by a wakeword detection module as being within audio input data input from the microphone (thus a feedback since what went out of the device is fed back to the microphone input)).
Regarding claim 12, Meyers teaches wherein the time period is determined based on an output time of the audio signal (Meyers col. 13, lines 48-63, a time window for when the wakeword (audio signal) will be outputted by the speakers is calculated – that is, how long after response 12 begins to play through speakers 210 will it take for the response 12 to play through the speakers) and an estimated time for receipt of the corresponding audio input (Meyers col. 14, lines 22-26, and lines 36-45, and col. 17, line 29 – col. 18, line 2, a modified time window is calculated to consider both the originally calculated time window as well as delays incurred from acoustic echoing, where the acoustic echo delay is an amount of time for when an echo of the output wakeword would be detected (received) at the microphone).
Regarding claims 21, 28 and 34, Meyers does not explicitly teach the limitations of claims 21, 28 and 34.
Fu teaches wherein causing the increase in the sensitivity of detection of one or more keywords comprises causing a change in a threshold to which a score associated with detection of the one or more keywords is compared (Fu col. 13, lines 10-24, time when the lower (second) wakeword detection sensitivity commences (ends – thus the higher first wakeword detection sensitivity is used (change)) is when it is expected (higher score greater than some decision threshold determining that the expectation is high enough to change the wakeword detection sensitivity) that the user will speak the wakeword to request a volume change (associated with detection of the one or more keywords), where col. 6, lines 4-14, teach that this change in sensitivity results from a determination that a “less than optimal confidence” (where optimal confidence is the threshold which would correspond to “expectation” also) that the device will receive audio corresponding to a subsequent wakeword, and also see col. 8, lines 14-50 disclosing that the wakeword detection sensitivity is adjusted according to a trained model, the trained model outputting predictions based on scores).
Therefore, taking the teachings of Meyers and Fu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system and method of selectively ignoring an occurrence of a wakeword within audio input data as disclosed in Meyers with the changing of wake-word detection sensitivity as disclosed in Fu at least because doing so would allow for a system to be more sensitive to wakeword initiated utterances that follow one another in a short time period than may be possible using a single, continuous higher wakeword detection sensitivity (Fu col. 2, lines 60-64).
Regarding claim 22, Meyers teaches a device comprising (Meyers col. 8, line 37, voice activated electronic device 10): 
one or more processors (Meyers col. 8, lines 36-37, one or more processors 202); and 
memory storing instructions that, when executed by the one or more processors, cause the device to (Meyers col. 8, line 67 – col. 9, line 45, storage 204 including modules for performing the functionality disclosed by the processors): 
Meyers fig.2, col. 13, lines 22-30, audio data representing speech (audio signal) representing a response 12 is received by voice activated electronic device 10 via a return file 8, and then played (output) through speakers 210 which are part of device 10); 
determine that an audio input received via the device comprises the one or more keywords and a voice command (Meyers col. 19, lines 4-32, and col. 19, line 57 – col. 20, line 10, electronic device monitors audio input data for occurrences of the wakeword and if the wakeword occurs outside of the modified time window, then audio input data that occurs after the wakeword is processed, the processing including analysis to determine a response, thus in that process, determining the command that is satisfied by the response); and 
cause, based on the determining that the audio input comprises the one or more keywords, an action to be performed associated with the voice command (Meyers col. 15, line 67 – col. 16, line 3, and col. 19, line 57 – col. 20, line 10, fig. 7A, if the wakeword is detected outside of the modified window (during which a false wakeword audio is expected to occur), then the wakeword is not ignored, and the portion 40 that occurs after the wakeword (this portion being the voice command) is analyzed and a response is generated for it (perform an action)).
While Meyers teaches that detection of keywords in the output audio signal can be turned off for a period of time, Meyers does not explicitly teach cause, based on and during the output of the audio signal, an increase in a sensitivity of detection, via the device, of one or more keywords, wherein the increased sensitivity of detection is 
Fu teaches cause, based on and during the output of the audio signal, an increase in a sensitivity of detection, via the device, of one or more keywords (Fu fig. 3, col. 13, lines 10-24, and col. 6, lines 4-29, upon commencing use of a second lower wake-word detection sensitivity, the sensitivity changes by increasing back to a high sensitivity over a period of time, which can include a step-wise multi-level transition, where use of a second lower wake-work detection sensitivity is caused by, for example, music output from an earlier request for music, and where the future point in time is when it is anticipated that a user will request a change in volume of the music (thus also during the output of the music audio signal)), wherein the increased sensitivity of detection is greater than a sensitivity of detection of the one or more keywords before the output of the audio signal (Fu col. 6, lines 15-55, at the time that the second wakeword detection sensitivity is being used (which is used because of an expectation of a keyword being forthcoming – thus based on), the second sensitivity is used because of an expectation (thus before output of the audio signal) that a subsequent keyword will be in received audio (audio signal), then a transition to a higher sensitivity level is made after a time period due to a decreased expectation of a subsequent wakeword, therefore, as there is still an expectation, the output of the audio signal is in progress (thus during), and the transition takes place).
Therefore, taking the teachings of Meyers and Fu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system and method of selectively ignoring an 
Regarding claim 23, Meyers teaches wherein the instructions further cause the device to: determine that the received audio signal comprises the one or more keywords (Meyers col. 13, lines 35-47, each word within the response 12 is compared to a pre-set wakeword (keyword) to see if there is a match, and if a wakeword is included in the response 12 a positive match is identified (determining)); and based on the determining that the received audio signal comprises the one or more keywords, cause disablement, for a time period during the output of the audio signal, of detection of the one or more keywords (Meyers col. 15, lines 4-12 and 31-42, in response to determining that the wakeword is detected within a time window in which the audio signal is calculated to be output from a speaker, and detected subsequently by an input microphone, wakeword detection is disabled during the modified time window for signals captured by the microphone (audio input), where col. 13, lines 48-57 teaches the time window is calculated (determined time period)).
Regarding claim 24, wherein the instructions further cause the device to: receive, during the time period, an other audio input comprising the one or more keywords (Meyers col. 14, line 61 – col. 15, line 17, microphone monitors audio input data (receiving) for occurrences of the wakeword within the time window (determined time period), where col. 14, line 61 – col. 15, line 15, and col. 13, line 64 – col. 14, teach that the wakeword from the response 12 which is played through speaker 210 and becomes audio data output through speaker 210 is detected by a wakeword detection module as being within audio input data input from the microphone); and cause the device not to process the other audio input (Meyers col. 15, lines 31-39, and 47-50, if wakeword is detected within the time window, the voice activated electronic device ignores that portion of the audio input data including the wakeword, the ignoring meaning not to analyze that portion of the audio input data (not to process)).
Regarding claim 26, Meyers teaches wherein the device further comprises a keyword detector, and wherein determining that the audio signal comprises the one or more keywords comprises determining, by the keyword detector, that the audio signal comprises the one or more keywords (Meyers col. 15, lines 4 – 15, wakeword detection module 318 (keyword detector) including an expression detector configured to analyze the input audio signal to produce a score indicating a likelihood that the wakeword is represented within the detected audio signal).
Regarding claim 30, Meyers teaches a non-transitory computer-readable storage medium storing instructions that, when executed, cause (Meyers col. 8, line 67 – col. 9, line 45, storage 204 including modules for performing the functionality disclosed by the processors): 
causing output, by a device, of an audio signal (Meyers fig. 2, col. 13, lines 22-30, audio data representing speech (audio signal) representing a response 12 is received by voice activated electronic device 10 via a return file 8, and then played (output) through speakers 210 which are part of device 10); 
Meyers col. 19, lines 4-32, and col. 19, line 57 – col. 20, line 10, electronic device monitors audio input data for occurrences of the wakeword and if the wakeword occurs outside of the modified time window, then audio input data that occurs after the wakeword is processed, the processing including analysis to determine a response, thus in that process, determining the command that is satisfied by the response); and 
causing, based on the determining that the audio input comprises the one or more keywords, the device to perform an action associated with the voice command (Meyers col. 15, line 67 – col. 16, line 3, and col. 19, line 57 – col. 20, line 10, fig. 7A, if the wakeword is detected outside of the modified window (during which a false wakeword audio is expected to occur), then the wakeword is not ignored, and the portion 40 that occurs after the wakeword (this portion being the voice command) is analyzed and a response is generated for it (perform an action)).
While Meyers teaches that detection of keywords in the output audio signal can be turned off for a period of time, Meyers does not explicitly teach causing, based on and during the output of the audio signal, an increase in a sensitivity of detection, via the device, of one or more keywords, wherein the increased sensitivity of detection is greater than a sensitivity of detection of the one or more keywords before the output of the audio signal.
Fu teaches causing, based on and during the output of the audio signal, an increase in a sensitivity of detection, via the device, of one or more keywords (Fu fig. 3, col. 13, lines 10-24, and col. 6, lines 4-29, upon commencing use of a second lower wake-word detection sensitivity, the sensitivity changes by increasing back to a high sensitivity over a period of time, which can include a step-wise multi-level transition, where use of a second lower wake-work detection sensitivity is caused by, for example, music output from an earlier request for music, and where the future point in time is when it is anticipated that a user will request a change in volume of the music (thus also during the output of the music audio signal)), wherein the increased sensitivity of detection is greater than a sensitivity of detection of the one or more keywords before the output of the audio signal (Fu col. 6, lines 15-55, at the time that the second wakeword detection sensitivity is being used (which is used because of an expectation of a keyword being forthcoming – thus based on), the second sensitivity is used because of an expectation (thus before output of the audio signal) that a subsequent keyword will be in received audio (audio signal), then a transition to a higher sensitivity level is made after a time period due to a decreased expectation of a subsequent wakeword, therefore, as there is still an expectation, the output of the audio signal is in progress (thus during), and the transition takes place).
Therefore, taking the teachings of Meyers and Fu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system and method of selectively ignoring an occurrence of a wakeword within audio input data as disclosed in Meyers with the changing of wake-word detection sensitivity as disclosed in Fu at least because doing so would allow for a system to be more sensitive to wakeword initiated utterances that follow one another in a short time period than may be possible using a single, continuous higher wakeword detection sensitivity (Fu col. 2, lines 60-64).
Regarding claim 31, Meyers teaches wherein the instructions further cause: determining that the received audio signal comprises the one or more keywords (Meyers col. 13, lines 35-47, each word within the response 12 is compared to a pre-set wakeword (keyword) to see if there is a match, and if a wakeword is included in the response 12 a positive match is identified (determining)); and
based on the determining that the received audio signal comprises the one or more keywords, causing disablement, for a time period during the output of the audio signal, of detection of the one or more keywords (Meyers col. 15, lines 4-12 and 31-42, in response to determining that the wakeword is detected within a time window in which the audio signal is calculated to be output from a speaker, and detected subsequently by an input microphone, wakeword detection is disabled during the modified time window for signals captured by the microphone (audio input), where col. 13, lines 48-57 teaches the time window is calculated (determined time period)). 
Regarding claim 32, Meyers teaches wherein the instructions further cause: receiving, during the time period, an other audio input comprising the one or more keywords (Meyers col. 14, line 61 – col. 15, line 17, microphone monitors audio input data (receiving) for occurrences of the wakeword within the time window (determined time period), where col. 14, line 61 – col. 15, line 15, and col. 13, line 64 – col. 14, teach that the wakeword from the response 12 which is played through speaker 210 and becomes audio data output through speaker 210 is detected by a wakeword detection module as being within audio input data input from the microphone); and 
causing the device not to process the other audio input (Meyers col. 15, lines 31-39, and 47-50, if wakeword is detected within the time window, the voice activated electronic device ignores that portion of the audio input data including the wakeword, the ignoring meaning not to analyze that portion of the audio input data (not to process)).
Regarding claims 35-37, Meyers does not explicitly teach the limitations of claims 35-37.
Fu teaches wherein causing the increase in the sensitivity of detection of one or more keywords comprises changing the sensitivity of detection of the one or more keywords from a low setting to a high setting (Fu col. 6, lines 15-29, the transition to a different sensitivity level for detection of a subsequent wakeword is from a second lower wakeword detection sensitivity (low setting) to a first higher wakeword detection sensitivity (high setting)).
Therefore, taking the teachings of Meyers and Fu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system and method of selectively ignoring an occurrence of a wakeword within audio input data as disclosed in Meyers with the changing of wake-word detection sensitivity as disclosed in Fu at least because doing so would allow for a system to be more sensitive to wakeword initiated utterances that follow one another in a short time period than may be possible using a single, continuous higher wakeword detection sensitivity (Fu col. 2, lines 60-64).



Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on M-Th, and every other Friday, 9:30a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656